Citation Nr: 0026457	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  97-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of an injury to the symphysis pubis and right ramus of the 
pubis, and coccydynia.




ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from May to 
October 1989, and from February 1990 to November 1995.

In August 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, 
granted the veteran's claims of service connection for 
headaches and status post symphysis pubis diastasis with a 
history of bilateral hip pain.  The RO assigned 10 percent 
ratings for both disabilities.  The veteran appealed to the 
Board of Veterans' Appeals (Board) for higher ratings.  

In a March 1999 supplemental statement of the case (SSOC), 
the RO
re-characterized the veteran's service-connected pelvic 
disability as residuals of an injury to the symphysis pubis 
and right ramus of the pubis, and coccydynia.  The Board 
subsequently remanded this claim to the RO in June 1999 for 
further development and consideration.  However, the Board 
denied the claim for a higher rating for headaches, so that 
issue is no longer before the Board.


FINDING OF FACT

As a result of his pelvic and coccyx disability, the veteran 
experiences mild coccydynia and pain at the very extremes of 
his range motion on the left side, which is otherwise 
essentially normal in all directions or only slightly less 
than normal; there is no weakness, premature or excess 
fatigability, or incoordination or abnormal movements-
including during flare-ups or on prolonged use when his 
symptoms are reportedly most prevalent.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for the 
pelvic and coccyx disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5251, 5252, 5253, 5292 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that he experiences chronic pain in his 
entire pelvic area and down the left side of his left leg as 
a residual of his parachuting injury in service, which caused 
him to be medically discharged from the military with 
severance pay.  He also alleges that his pain is often so 
severe that he cannot do any heavy lifting or prolonged 
standing, walking, or running-which in turn prevents him 
from obtaining any decent paying job or participating in 
several of the fitness and recreational activities that he 
once enjoyed, e.g., playing basketball.

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with the 
criteria set forth in VA's Schedule for Rating Disabilities-
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In cases where, as here, the veteran is contesting 
the propriety of the rating initially assigned, consideration 
of the evidence is not limited to that pertaining only to his 
current level of functional impairment-but rather, must also 
include evidence indicating whether there have been times 
since filing his claim when his disability has been more 
severe than at others.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


When, as here, the particular condition at issue is not 
specifically listed in the rating schedule, it is permissible 
to rate the condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
See 38 C.F.R. § 4.20 (1999).  Because of this, the RO has 
rated the veteran's disability by analogy to post-traumatic 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5010.  Diagnostic Code 5010 in turn, indicates that arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved-which, in this particular case, are Codes 5251, 
5252, and 5253 for limitation of motion of the thigh and 
possibly Code 5292 for limitation of motion of the lumbar 
segment of the spine.

Under Code 5251, if extension of the thigh is limited to 
5 degrees, a 10 percent rating is warranted.  Under Code 
5252, if flexion of the thigh is limited to 45 degrees, a 10 
percent rating is warranted; if limited to 30 degrees, 
a 20 percent rating is warranted.  For the next higher rating 
of 30 percent under this code, flexion of the thigh must be 
limited to 20 degrees, and a 40 percent rating, which is the 
maximum possible rating under this code, requires that 
flexion of the thigh be limited to 10 degrees.  For a 10 
percent rating under Code 5253, rotation of the thigh cannot 
toe-out to more than 15 degrees or adduction must be limited 
such that the veteran cannot cross his legs.  For the maximum 
rating of 20 percent under this code, the veteran cannot have 
abduction beyond 10 degrees.  According to Code 5292, if 
there is slight limitation of motion of the lumbar segment of 
the spine, a 10 percent rating is warranted; if the 
limitation of motion is moderate, a 20 percent rating is 
warranted and, if severe, a 40 percent rating.

Code 5003 also indicates that the limitation of motion upon 
which a rating is based must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In instances when the limitation 
of motion of the specific joint involved is noncompensable 
(i.e., 0 percent) under the appropriate diagnostic code, a 10 
percent rating is warranted nonetheless for each 

such major joint or group of minor joints affected by the 
limitation of motion-which is to be combined, not added, 
under Code 5003.  Also, in the absence of limitation of 
motion altogether, a 10 percent rating is warranted if there 
is X-ray evidence of involvement of 2 or more minor joint 
groups.  Diagnostic Code 5003.  A 20 percent rating is 
warranted in these situations if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.

The Board further notes that, when assessing the severity of 
a musculoskeletal disability that, as here, is rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond this, such as during times when 
his symptoms are most prevalent ("flare-ups") due to the 
extent of his pain (and painful motion), weakness, premature 
or excess fatigability, or incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Indeed, this primarily was the reason the Board remanded this 
claim to the RO in June 1999.  

The veteran underwent a VA orthopedic evaluation in 
January 2000.  However, he did not have sufficient limitation 
of motion, despite his pain, to warrant a rating higher than 
10 percent.  In fact, the range of motion in his hips, 
thighs, and low back was either completely normal or only 
slightly less than normal.  He could flex both of his hips to 
110 degrees.  (Normal flexion of the hips is to 125 degrees.  
See 38 C.F.R. § 4.71, Plate II.)  Such motion is far better 
than that for which a rating greater than 10 percent may be 
assigned under Code 5252.  He also had extension to 30 
degrees, which does not warrant a compensable rating under 
Code 5251.  Moreover, he also could abduct both of his hips 
to 40 degrees, and normal abduction of the hips is only 
marginally greater-to 45 degrees.  § 4.71, Plate II.  
Obviously then, he does not satisfy the requirement of Code 
5253 for a rating higher than 10 percent that there be no 
abduction beyond 10 degrees.  The same was true with regards 
to the extent of his adduction, which was to 25 degrees in 
his left 

hip and to 30 degrees in his right hip, so even assuming that 
it was possible to obtain a rating higher than 10 percent 
(for restricted adduction) under Code 5253, he would not 
qualify.  Lastly, since he could externally and internally 
rotate his hips and thighs to 40 degrees, that also does not 
provide a basis for assigning a rating higher than 10 percent 
under Code 5253, even assuming such a rating was possible 
under this code on this basis, because he clearly had greater 
range of rotation than the 15-degrees threshold that is 
required for even his current, lesser rating of 10 percent.

Of even greater significance in this appeal is the fact that, 
although the veteran experienced pain in his left hip during 
range of motion studies, e.g., flexion, extension, and 
external and internal rotation, the pain did not occur until 
he was at the very limits ("extremes") of his movements.  
Thus, since that was mostly at points that were at or just 
shy of the terminal points for full motion, the pain clearly 
did not significantly decrease or hinder his overall range of 
motion to an appreciable extent and prevent him from making 
essentially the same movements, to the same levels, that he 
normally would have been able to if he did not experience any 
pain at all.  But even in the worst instance when he 
experienced pain after only 10 (of the total of 40) degrees 
of internal rotation, the VA examiner specifically noted in 
the diagnostic assessment that the veteran still did not have 
"any functional disability" as a residual of the injury 
to his symphysis pubis.  It was pointed out that there were 
no objective clinical indications of any of the other 
symptoms discussed in DeLuca--weakness, premature or excess 
fatigue, incoordination or abnormal movements, flare-ups or 
other limitations by history that would have affected the 
results of the evaluation.  The VA examiner further indicated 
in his diagnostic assessment of the overall severity of the 
veteran's disability that his coccydynia, although a residual 
of the injury in service, was only "mild," and likely did 
not cause problems beyond that experienced by someone with no 
disability who underwent the same vigorous palpation 
undertaken at the examination.  It was reiterated that the 
discomfort the veteran experienced in his left hip was only 
on "extreme" motion, and that X-rays taken of his hips, 
sacrum, coccyx, and lumbosacral spine were entirely negative 
("normal") and unchanged 

from those taken during an earlier VA compensation 
examination in December 1997-except, of course, to the 
extent that they showed signs of prior trauma to the pelvis 
symphysis.  Lastly, as to whether the results of the 
evaluation were really a true depiction of just how bad the 
veteran's symptoms were, the VA examiner indicated that he 
presumably had examined the veteran "at [a] time of maximum 
disability" because the veteran himself acknowledged as much 
during the evaluation by reporting that his disability felt 
that day as it did on most days.  Therefore, because the 
veteran's pain, although clinically evident, did not actually 
cause functional impairment beyond that comparable to 
compensable limitations of motion, the pain is not sufficient 
to warrant a rating higher than 10 percent in this instance-
particularly since a 10 percent rating under Code 5003 takes 
into account the fact that he will experience recurring pain 
(and painful motion) attributable to his disability.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The clinical findings concerning the veteran's tailbone were 
equally unremarkable.  There was no palpable abnormality or 
deformity and, as noted above, even on vigorous deep 
palpation the VA examiner noted at most a minor discomfort.  
In fact, the examiner indicated that his clinical evaluation 
of this area was so vigorous that even a person with a normal 
coccyx would likely have stated that he had some tenderness 
given the level of pressure that was applied.  And as for the 
extent of the range of motion in the veteran's low back, the 
VA examiner indicated that it was "excellent and full 
without [any] symptoms," including signs of pain, and that 
any pain the veteran experienced during further examination 
of his joints and strenuous testing of his hips was not 
referable to his low back.  The examiner reiterated this in 
the diagnosis-noting that "no abnormality [was] found in 
the lumbosacral spine" during the evaluation.

The other medical evidence of record is equally unfavorable 
to the claim since it contains essentially the same clinical 
findings concerning the overall severity of the pelvic and 
coccyx disability, as a whole.  During a VA general medical 
examination in June 1996, the veteran had the following range 
of motion in his hips:  flexion from 0 to 125 degrees, 
extension to 30 degrees, adduction to 25 

degrees, abduction to 45 degrees, external rotation to 60 
degrees, and internal rotation to 40 degrees.  As is apparent 
from the results of those range of motion studies, he had 
either equal or even better range of motion during that 
evaluation than he did during the most recent evaluation in 
January 2000.  Consequently, he clearly is not entitled to a 
higher rating on the basis of those earlier findings, 
particularly since the results of that evaluation were 
likewise not compelling in all other relevant respects as 
well since he had no difficulty standing on his toes and 
heels, or squatting.  Also, examination of his lumbosacral 
spine was within normal limits, and there was no tenderness 
or spasm evident on objective physical examination.  
Furthermore, X-rays of his hips were essentially negative-
except for signs of previous trauma at the pubic symphysis 
and possibly at the right femoral neck.  The diagnostic 
impression was bilateral hip pain-but with a "normal 
exam[ination.]"  Thus, it does not appear that the pain was 
sufficient to cause any additional functional impairment 
or loss.  See DeLuca, supra; Johnston, supra.

During a VA examination in December 1997, the veteran had a 
normal gait and erect posture.  He also had normal range of 
motion in both of his hips and, although that examiner did 
not give any indication as to the degree of functional loss, 
if any, the veteran may have experienced during flare-ups or 
on prolonged activity, the VA physician who subsequently 
examined the veteran in January 2000 did comment on this as 
requested, and for the reasons discussed above, his opinions 
in this regard do not provide grounds for increasing the 
rating on this basis.  See DeLuca, supra.

There also are no other diagnostic codes that might otherwise 
provide an objective basis for assigning a rating higher than 
10 percent.  Neither of the veteran's hips is ankylosed-
meaning completely immobile and consolidated at the joint due 
to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Therefore, he cannot 
receive a higher rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5250.  He also does not have a flail hip joint, so he 
cannot receive a higher rating under Code 5254; nor does he 
have impairment of his femur to warrant a higher rating under 
Code 5255.


In the absence of evidence suggesting that the veteran has 
more overall functional impairment attributable to his 
service-connected disability, and in particular his pain, 
there is no basis for assigning a rating higher than 10 
percent.  The Board finds that this has been the case since 
he filed his claim, especially in light of the assessment 
made at the most recent examination that he was at the 
maximum level of disability.  See 38 C.F.R. § 4.7.  As a 
result, the Board finds that the preponderance of the 
evidence is against the claim.  The benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The above determination is based on application of the 
pertinent provisions of the rating schedule.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
disability, as there has been no showing that it has caused 
marked interference with his employment (i.e., beyond that 
contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the application of the regular schedular 
standards.  Although he alleges that his disability has 
prevented him from obtaining "any decent paying job," he 
indicated in the report of his January 2000 VA examination 
that he is, in fact, employed and that he has been at his 
current job in the sales department of a telecommunications 
company since May 1998.  He also indicated that he had prior 
employment from March 1996 until May 1998 as a clerk for 
another company, and that his current monthly salary was even 
higher than his salary with his prior company and only 
marginally less, relatively speaking, than the salary he 
earned while on active duty in the military.  Consequently, 
in the absence of evidence of the factors required for 
special consideration of an extra-schedular rating, the Board 
is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

The claim for a rating higher than 10 percent for residuals 
of an injury to the symphysis pubis and right ramus of the 
pubis, and coccydynia is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

